DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Claims 1, 6, 7 and 9 have been amended.
Claims 2 and 8 have been cancelled.
Claims 1, 3-7 and 9 are pending and have been considered on the merits herein.
Information Disclosure Statement
The information disclosure statement filed December 28, 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Korean office action was submitted in Korean without a valid translation or explanation of content. It has been placed in the application file, but the office action has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Objections
Claim 1 is objected to because of the following informalities:  The applicant discusses Chemical Formula I multiple times and refers to its components prior to introducing the Formula itself within the claim.  For clarity and ease of reading, please move the recitation of Chemical Formula I and its following wherein clause (“wherein M1, M2 and M3 are Ni, Co and Mn, respectively, 0<x≤1.1, 2≤y≤2.2, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment of claim 1 at lines 9-15 requiring the particle to have a constant concentration region or a concentration gradient region in M1 sandwiched by a pair of constant concentration regions (where M1 does not have a concentration gradient) is not supported by the specification as filed.  The applicant details support for the amendment to be in paragraphs [0028], [0042], [0043], example I and Table 1 of the published application.  
While paragraph [0028] does state that a concentration gradient may be formed at a specific region, it does not discuss the presence of a pair of constant concentration regions of Ni on both sides of a region with constant Ni concentration or even the use of 
Paragraphs [0042]-[0043] discuss the method by which the particle concentrations are modified during fabrication, mixing a central particle solution with a surface particle solution to a “ratio of the two metal precursor solutions” which is “continuously changed”, with no discussion of constant concentration regions, where they would be located or how they are formed.  The applicant argues in the remarks at pages 7-8 that the claimed particle “may be prepared according to the following method”, which the applicant claims is articulated in the citation.  The alleged method of the remarks would introduce a first solution to a reactor to form the central portion and a first constant concentration region, but use of a reactor or the fabrication of a region with a constant concentration section or the use of just one solution to be reacted is not taught to be formed in the applicant’s disclosure.  The method then discusses continuously changing the mixing ratio of the two solutions, which is taught in the specification, but does not discuss the manipulation of only one component such as the Ni of the claim therein.  Finally, the method of the remarks indicates the second solution is used to form the shell portion with no Ni concentration gradient therein, but this is not disclosed or seemingly contemplated by the applicant either.  While the examiner sees this could be a way in which the method disclosed could be used, the regions formed in the claim are not part of an embodiment or the disclosure which was contemplated by the applicant at the time of filing.  
The applicant argues Table 1 further indicates their intended support for the claim amendments, but the data put forth and the analysis thereof in the remarks are inconsistent and not representative of what is present in the specification.  The applicant has used Table I as support for the claim’s “constant concentration region” but the values do not match the language the applicant is attempting to define them with.  Firstly, positions 1-3 are interpreted by the applicant in the remarks to be indicative of a constant concentration region of Ni, yet the values change (83.0, 83.1, 82.9).  Positions 4-6 then show a change in value but the concentration of position 4 (83.0) is the same distance from the concentration of position 3 (82.9) as the rest of the constant region (a difference of .1), making it unclear why the applicant would allocate this value to the gradient section.  Finally, positions 7-10 (78.0, 78.0, 78.1, 77.9) are allocated to an additional constant concentration region, but are not constant, just as in positions 1-3.  The applicant further presents the data of Table 1 in the graph shown on page 13 of the remarks in a misleading way which shows a graph with rounded values (Table I shows 3 decimal place data while the graph shows 2 decimal place values with less specificity) to show constant and changing gradients in Ni, but the values presented do not accurately represent the disclosure of the specification.
The applicant has taken the premise of a gradient concentration region within the particle and extrapolated the concept to an embodiment comprising two constant concentration regions on each side which is not supported by the disclosure of the applicant at the time of filing.  While the applicant seems to contemplate mixing of two solutions to form a concentration gradient, there is no support for claim language which states “a concentration gradient region in which M1 has a concentration gradient and a constant concentration region in which M1 does not have a concentration gradient 
Claim 1 also now requires “c is 0.12 or less at every position of the particle” which is not supported for the specification.  The term “every position” is not given a special definition or meaning within the specification and is therefore interpreted to have the general meaning of every position or location on the entire particle (paragraph [0081] only uses the term “position” to describe the location of readings within the example, not a meaning or definition).  There is no express discussion of the specific concentration value of Mn (wherein c is the subscript for Mn) over the entire particle (only discussing the concentration at [0034]).  Paragraphs [0034] and [0035] detail the value of Mn to be less than 1 and greater than 0 and/or the combination of Co and Mn to be between 0.05 and 0.4, but not limiting to Mn specifically.  Paragraph [0081] specifically describes concentration readings at positions which are spaced at intervals of 4 micron from each other from the center to surface of the particle.  While Table 1 does establish the sample positions of figure 1 show a concentration of Mn of 0.12 or less, this is not indicative of the whole particle or every position therein.   Paragraph [0081] from the specification makes clear the concentrations of positions 1-13 in Table 1 are not indicative of “every position” over the particle, because the spaces between the position readings have an unknown concentration.  For this reason, the Mn concentration of the particle is not contemplated at “every position”, as the claim requires.  The applicant is encouraged to utilize language from the specification to make clear their intended invention, such as defining the position as defined in the disclosure in paragraph [0081] of the specification as filed.
Claims 3-7 and 9 are rejected as being dependent on rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the newly amended claim language regarding “a constant concentration region” is not clear from the disclosure as submitted.  While the term “constant concentration region” would generally require the same concentration to continuously occur over a recognized distance, this is not detailed, defined or made clear in the specification, nor are the constraints of what would indicate a sufficient region of consistency.  Moreover, in the applicant’s support for the claim amendment in the remarks, the exemplary “constant concentration region” is indicated to comprise positions 1-3, while the concentrations of positions 1-3 of Table 1 reflect concentrations of Ni of 83, 83.1 and 82.9.  These values are not the same or constant over the indicated region. The same variability is evident over the second constant concentration region of the remarks as positions 7-10.  It is unclear if the applicant intends constant to read on a consistent value which is the same over a number of positions (as the terms would generally be defined as) or concentration values which comprise variability over an undisclosed distance.  If the intent is to use a variable constant concentration, the scope of what would constitute an acceptable amount of variation is not defined and therefore 
The language “at every position” in reference to the intended Mn concentration (c) through the lithium metal oxide particle is unclear.  The language “position” is only discussed in paragraph [0081] where the applicant discusses the positions of figure 1 to be regularly spaced intervals from the center to the surface of the particle.  It is unclear if the applicant is intending the claim to read on every regularly spaced position in the row (as shown in figure 1 but not made clear in the claim), or the generally accepted meaning of “every position” which would be all locations around the particle.  The claim is not clear in its intended metes and bounds.  The applicant is encouraged to further define the intent behind the language “every position” in terms of the specification’s disclosure in paragraph [0081] for example or other portions as applicable, to help read free of the commonly accepted definition which is not supported in the specification.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation c>0, and the claim also recites, “c is 0.12 or less at every point of the lithium oxide particle” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation b>0, and the claim also recites, “0<a+b+c≤1” which is the narrower statement of the range/limitation (b would necessarily be less than 1 and more specifically less than .4, per the requirement that term a be present at least at a concentration of .6). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-7 and 9 are rejected as being dependent on rejected base claim 1.
Claim 9 repeatedly refers to “the separator layer” while claim 1 refers to “a separation layer” to comprise the “ceramic coating layer”.  Please correct the terminology of the claims to be consistent as either the separator or separation layer.
Claim Interpretation
Due to the broad nature of claim 1 and lack of a clear description (the term “constant concentration” or “constant concentration region” is not used at all in the specification) for the term “constant concentration”, there are two reasonable interpretations of the claim 1 pertaining to the “constant concentration region”.  Firstly, in concert with the remarks of the applicant, a concentration value read over regularly spaced interval positions, which is not constant, but rather has variability of the values can be interpreted as a “constant concentration region”.  For this reason, a first interpretation of the term “constant concentration region” can include a single or variable concentration of any distance or thickness without limitation.  This interpretation is addressed via the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US PG PUB 2015/0349381), in view of UEKI et al (US Patent 8,932,767).
Regarding claim 1 (using the 1st claim interpretation above), HWANG et al teaches lithium secondary battery (title), comprising: 
a cathode (“positive electrode” of HWANG et al.  The positive electrode functions as a cathode during discharge making the term “cathode” indicative of condition of use.  The conductive structure of HWANG et al reads on the structure of a cathode.), 
an anode (“negative electrode” of HWANG et al.  The negative electrode functions as an anode during discharge making the term “anode” indicative of a condition of use.  The conductive structure of HWANG et al reads on the structure of an anode.), 
a separation layer (“separator”) interposed between the cathode and the anode ([0074]), and
wherein the cathode (positive electrode of HWANG et al) includes a cathode active material (“positive active material”) containing a lithium-metal oxide particle (paragraph [0010]) represented by Chemical Formula 1                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            
                                
                                    M
                                    1
                                
                                
                                    a
                                
                            
                            
                                
                                    M
                                    2
                                
                                
                                    b
                                
                            
                            
                                
                                    M
                                    3
                                
                                
                                    c
                                
                            
                            
                                
                                    O
                                
                                
                                    y
                                
                            
                        
                    , wherein M1, M2 and M3 are Ni, Co and Mn, respectively, 0<x≤1.1, 2≤y≤02, .6≤a≤.95, 0<b<1, 0<c<1, and 0<a+b+c≤1 (paragraphs [0040]-[0044] and [0046], the ranges associated with the b and c terms in the instant claim indicate an open ended range for their 
wherein the lithium-metal oxide particle includes a concentration gradient region in which M1 has a concentration gradient (wherein M1 is Ni and is shown to increase over the radius of the particle in Table 1 as a concentration gradient, for example at positions 2-6 changing concentration from 80.98-83.24 over the region of Table 1, as further discussed to be a gradient in paragraph [0034]) and a constant concentration region in which M1 does not have a concentration gradient between a central portion of the lithium-metal oxide particle and a surface portion of the lithium-metal oxide particle (When read in light of the first interpretation outlined in the claim interpretation section above, the central composition and the surface composition of paragraph [0078] are interpreted to read on constant concentration regions.  These positions or concentrations will have tangible thickness and a specifically detailed concentration of Ni in paragraph [0078].  While this concentration may have variability around the specifically listed concentration of paragraph [0078], this is within the interpretation outlined by the applicant to be acceptable as a “constant concentration region” as pertains to the first interpretation.  Moreover, the tangible thickness of the layer rendered by the composition of paragraph [0078] will read on the undefined distance required to form the claimed region.  The presence of these portions extending exterior to the center of the particle and extending interior to the particle surface fulfill this claimed location of filled space between the central and surface portions.),
wherein the constant concentration region (paragraph [0078], and as described above) includes a first constant concentration region (“central composition” of paragraph [0078], position 7) formed between the central portion and the concentration gradient region (The central composition extends from the center with necessary tangible thickness extending toward the surface, interior to positions 
wherein in the concentration gradient region, M1 has a decreasing concentration in a direction from the central portion to the surface portion (Table 1 shows the concentration of Ni to decrease from position 7 to position 1, wherein figure 1 shows position 7 to be the central portion of the particle and position 1 to be the surface of the particle, fulfilling the claimed gradient),
wherein, in Chemical Formula 1, c is 0.12 or less at every position of the lithium-metal oxide particle (table 1, example 1, HWANG et al teaches all the concentration readings to be measured expressly at “positions” in paragraph [0079].  Since Table 1 reflects values of Mn less than 0.12 at all the positions, the limitation is taught by HWANG et al.).
While HWANG et al teaches the use of a multilayer separator in paragraph [0074], HWANG et al fails to address the use of a ceramic coating layer formed on a surface of at least one of the anode and the separation layer, wherein a total thickness of the ceramic coating layer present between the cathode and the anode is 4 µm or more and less than 10 µm.
UEKI et al teaches the use of a lithium secondary battery (title) comprising a pair of electrodes with a multilayer separator therebetween (c. 2, l. 36-45), just as in HWANG et al.  UEKI et al further teaches the separator to comprise a porous coating (instant ceramic coating layer, c. 2, l. 52-61, interpreted to be ceramic due to the use of the same materials like alumina and magnesium hydroxide in a binder resin in c. 5, l. 39-67 to form the porous layer, just as in the particles and binder of the instant application in paragraph [0058], [0060] and [0061]).  The porous layer (instant ceramic coating layer) is 
At the time of the invention, it would have been obvious to one of ordinary skill in the art utilize the ceramic coating layer of UEKI et al, on the separator of HWANG et al, so as to provide enhanced mechanical strength and heat resistance.  Moreover, the use of a ceramic coating layer of the prescribed thickness of UEKI et al enables sufficient separation between the electrodes and ion permeability.
Claims 1, 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US PG PUB 2015/0349381), in view of SUN et al (US PG PUB 2016/0079595) and UEKI et al (US Patent 8,932,767).
Regarding claim 1 (using the 2nd claim interpretation above), HWANG et al teaches lithium secondary battery (title), comprising: 
a cathode (“positive electrode” of HWANG et al.  The positive electrode functions as a cathode during discharge making the term “cathode” indicative of condition of use.  The conductive structure of HWANG et al reads on the structure of a cathode.), 
an anode (“negative electrode” of HWANG et al.  The negative electrode functions as an anode during discharge making the term “anode” indicative of a condition of use.  The conductive structure of HWANG et al reads on the structure of an anode.), 
a separation layer (“separator”) interposed between the cathode and the anode ([0074]), and
wherein the cathode (positive electrode of HWANG et al) includes a cathode active material (“positive active material”) containing a lithium-metal oxide particle (paragraph [0010]) represented by Chemical Formula 1                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            
                                
                                    M
                                    1
                                
                                
                                    a
                                
                            
                            
                                
                                    M
                                    2
                                
                                
                                    b
                                
                            
                            
                                
                                    M
                                    3
                                
                                
                                    c
                                
                            
                            
                                
                                    O
                                
                                
                                    y
                                
                            
                        
                    , wherein M1, M2 and M3 are Ni, Co and Mn, respectively, 
wherein the lithium-metal particle includes a concentration gradient region in which M1 has a concentration gradient between a central portion of the lithium-metal oxide particle and a surface portion of the lithium-metal oxide particle (Table 1 shows a gradient in the Ni material, or M1, from the center of the particle (position 7) to the surface of the particle (position 1), and is discussed to be a gradient in the abstract),
wherein in the concentration gradient region, M1 has a decreasing concentration in a direction from the central portion to the surface portion (Table 1 shows the concentration of Ni to decrease from position 7 (central portion in figure 1) to position 1 (surface portion in figure 1), fulfilling the claimed gradient),
wherein, in Chemical Formula 1, c is 0.12 or less at every point of the lithium-metal oxide particle (table 1, example 1, HWANG et al teaches all the concentration readings to be measured expressly at “positions” in paragraph [0079].  Since Table 1 reflects values of Mn less than 0.12 at all the positions, the limitation is taught by HWANG et al.)
HWANG et al teaches the use of a consistent gradient from the center of the particle to the surface in paragraph [0036], failing to disclose “a constant concentration region in which M1 does not have a concentration gradient between a central portion of the lithium-metal oxide particle and a surface portion of the lithium-metal oxide particle” and “wherein the constant concentration region includes a first constant concentration region formed between the central portion and the concentration gradient region and a second constant concentration region formed between the 
SUN et al teaches a cathode active material for a lithium secondary battery (abstract) comprising a lithium metal oxide material of a similar composition in paragraphs [0027]-[0028] to that of HWANG et al.  SUN et al teaches the use of a cathode particle which comprises a constant concentration of M1 at the center of the particle (first region with a radius from the center R2 or thickness, paragraph [0028], which reads on the “first constant concentration region” of claim 1), a region of concentration gradient of M1 (second region, paragraph [0028], which reads on the “concentration gradient region”) and a constant concentration of M1 at the surface of the particle (third region with a thickness D2, present on the second region, paragraph [0029], which reads on the “second constant concentration region” of claim 1).  Paragraphs [0010] and [0011] detail the use of constant regions on the interior and exterior of the particle with a gradient therebetween will desirably overcome the unstable nature of a particle without the layered structure described, rendering a particle with superior stability and capacity.  Moreover, paragraph [0030] teaches the particle can comprise a gradual concentration gradient over the whole particle or use the structure of paragraphs [0028]-[0029] which have a pair of constant regions with the gradient therebetween.  
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the constant concentration center/concentration gradient/constant concentration surface regions of SUN et al, with the materials disclosed of HWANG et al (wherein the core material and surface materials would be used to form first and third regions with constant concentration and thickness with a gradient or second region therebetween, as taught in SUN et al) so as to render a particle with superior stability and 
Modified HWANG et al still fails to address “a ceramic coating layer formed on a surface of at least one of the anode and the separation layer” and “a total thickness of the ceramic coating layer present between the cathode and the anode is 4 µm or more and less than 10 µm”.
UEKI et al teaches the use of a lithium secondary battery (title) comprising a pair of electrodes with a multilayer separator therebetween (c. 2, l. 36-45), just as in HWANG et al.  UEKI et al further teaches the separator to comprise a porous coating (instant ceramic coating layer, c. 2, l. 52-61, interpreted to be ceramic due to the use of the same materials like alumina and magnesium hydroxide in a binder resin in c. 5, l. 39-67, just as in the particles and binder of the instant application in paragraph [0058], [0060] and [0061]).  The porous layer (instant ceramic coating layer) is taught to provide enhanced mechanical strength and provide higher heat resistance to the separator and battery as a whole (c. 5, l. 19-50).  UEKI et al teaches the use of the porous layer (instant ceramic coating layer) to be more than 4 micron and less than 10 micron in the ranges of column 6, lines 34-54 and examples 2-10 so as to provide sufficient separation between the electrodes and sufficient ion permeability. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art utilize the ceramic coating layer of UEKI et al, on the separator of HWANG et al, so as to provide enhanced 
Regarding claim 3, column 6, lines 1-6 of UEKI et al teaches the use of ceramic particles (those of the metal oxide materials or inorganic filler of UEKI et al) to be equal to or greater than 90% mass of the porous layer or ceramic coating layer.  This disclosure teaches an overlapping range of ceramic particles which renders obvious the claimed range of particle quantity.
Regarding claims 4 and 5, UEKI et al teaches the use of aluminum oxide or alumina and titania or titanium oxide among materials of use in the porous layer (filler) in c. 5, l. 39-50 and table I (wherein the slurry is used to fabricate the porous layer or ceramic layer of the instant application, as detailed in c. 7, l. 27-34).
Regarding claim 6, UEKI et al teaches the porous layer (“ceramic coating layer” of the instant claim) to be on both sides of the separator (c. 18, l. 53-56, “separation layer” of the instant claim.  As shown in figure 1, the use of a porous layer (30, “ceramic coating layer” of the instant claim) on both sides of the separator (40, “separation layer”), would render a ceramic coating layer (“first ceramic coating layer” of the instant claim) on a surface of the anode (negative electrode of UEKI et al, 20) and a ceramic coating layer (second ceramic coating layer of the instant claim) on a surface of the separator (40) on the opposing side, fulfilling the claim based on the claimed contact.  To be clear, the claim as currently written simply reflects a structure wherein the anode (negative electrode of UEKI et al) and separator (“separation layer” of the claim) both have a ceramic coating layer on a surface.  The process step of “forming” the claimed ceramic coating layers does not limit the structure itself (product-by-process requirement, MPEP 2113) or impart other structural limitations outside of the claimed contact between the ceramic coating layers, the anode and the separation layer.  The term coating does not structurally differentiate the ceramic coating layer, anode or separator as a layer of porous material 
Regarding claim 7, table 1 of UEKI et al teaches the use of a single layer of porous layer (“ceramic coating layer” of the instant claim) to be 6 or 7 micron in examples 3 and 4, fulfilling the claim as written.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al, in view of SUN et al and UEKI et al, as applied to claim 1 above, and further in view of LEE et al (US PG PUB 2009/0136846).
Regarding claim 9, UEKI et al teaches the use of a porous layer (“ceramic coating layer”) on both surfaces of the separator (40, “separation layer”) in column 18, lines 53-56, just as in the “second ceramic coating layer” of the instant claim.  Table 1, example 1 of UEKI et al also teaches the use of porous layers (“ceramic coating layer”) in a thickness of 3 micron (table 1, example 1), which when implemented on both sides of the separator, would render a total thickness of 6 micron, rendering the claimed range obvious.  UEKI et al fails to address the use of a ceramic coating layer (“first ceramic coating layer”) on the anode of modified HWANG et al, or for the intended thickness to be between 3 and 7 micron.
LEE et al teaches a negative electrode (112, 2/3, interpreted to be equivalent to the anode as addressed per HWANG et al in the rejection of claim 1) comprising an active material (2) and current collector (3) in a secondary battery (title), just as in HWANG et al and UEKI et al, in figure 1.  LEE et al further teaches the use of a high strength binder layer (1, “first ceramic coating layer” of the instant application based on the use of ceramic materials in paragraph [0043] in a polymer binder resin in paragraph [0039], just as in the instant “first ceramic coating layer”) on the surface of the anode (2/3).  Paragraphs [0019] and [0020] detail the use of the high strength binder (1, instant “first ceramic coating”) on the anode (2/3) to reduce expansion of the anode material, preventing deterioration of the 
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a ceramic coating layer (high-strength binder of LEE et al) on the surface of the anode, for the negative electrode (anode) of modified HWANG et al, so as to decrease expansion during battery use and prevent deterioration of the life cycle of the battery.  
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
On pages 7-9, the applicant argues paragraphs [0028], [0042], [0043] of the published application, example 1 and table 1 teach the amendments to the claims establishing a pair of constant Ni concentration regions with a gradient of Ni region therebetween.  Moreover, the applicant argues an oxide particle “may be prepared” according to an alleged method which could form the particle claimed.
As is addressed in the 35 USC 112 rejection above, these paragraphs fail to establish constant Ni concentration regions and the use of these regions with a gradient region therebetween.  The method detailed by the applicant in the remarks is not one which is disclosed in the specification as filed.  While the applicant annotates paragraphs [0042] and [0043] to attempt to justify the language of the amendment, there is no indication in these paragraphs intend to form a pair of “constant concentration regions” wherein the Ni concentration is held constant.  For this reason, the fabrication of a device which has the sandwich structure of constant region/gradient 
The applicant further reproduces table I of the specification in page 10, annotating the three regions which are interpreted to read on the claimed constant and gradient regions.
As addressed in both the 35 USC 112 (a) and (b) rejections above, this table does not show “constant” values between portions 1-3 and 7-10 as the concentrations clearly change.  There is no support for the premise of a constant Ni concentration region within the annotated figure of Table 1 on page 10 and the above 35 USC 112 rejections reflect this position.
On page 10, the applicant argues the term “position” is used in the specification and based on the mixed solutions of example 1, “a concentration of Mn cannot exceed 12% at every portion of the particle”.
The examiner disagrees with this line of reasoning.  Firstly, there is no express disclosure of this claimed range.  Secondly, the terminology of “every position” is still unclear as discussed above.  Finally, the argument that because the molar percentage of Mn is between 7-12% in the two precursor compositions of example 1 is not sufficient support to ensure all the particle would have the claimed Mn concentration.  The support for this premise is found when analyzing the Ni concentrations formed when these two materials are mixed.  By the logic of the argument of the applicant in the remarks, the two precursor solutions render a Ni concentration which should be between 78 and 83% (.78-.83), yet the Ni concentrations at positions 2 and 10 are outside this range at 83.1 and 77.9% respectively.  This indicates the component subscripts were rounded to be the values listed in the central and surface compositions, making clear there is no reason to assume or interpolate the Mn concentrations 
On pages 12-14, the applicant argues how the instant application shows the claimed constant concentration and gradient concentration regions and that HWANG et al teaches the use of a constant gradient, not the constant regions.
Firstly, the graph shown on page 13 is not reflective of the values of table 1, as they are rounded to show values as the same which are not constant.  There is variation between the concentrations of positions 1-3, even if the data manipulated in the graph does not reflect this.  The examiner strongly disagrees the instant application details a constant concentration region of Ni, let alone a pair of constant concentration regions with a gradient therebetween.  This argument is detailed at length in the above 35 USC 112 rejections.
Regarding HWANG et al’s disclosure of a constant concentration region, the examiner details how this region can be interpreted in two ways in the above claim interpretation section.  In the first interpretation, the examiner makes clear, since the applicant allows for variation and does not define the size of the region which should be constant, HWANG et al is interpreted to read on the broadly defined “constant concentration region” of the applicant’s remarks based on the use of variation within the region and a lack of limitation regarding the size of the region.  In a second interpretation of the constant concentration region, the examiner interprets HWANG et al in accordance with generally accepted meaning of constant concentration, agreeing with the applicant’s conclusion HWANG et al does not support a position of constant concentration regions.  However, SUN et al is utilized to address the deficiency of HWANG et al under the second interpretation.
On pages 15 and 16 of the remarks, the applicant argues a benefit is realized by utilizing the claimed concentration gradient and the claimed material, over a particle without a concentration gradient, as disclosed in Tables 4 and 5.  Moreover, the applicant argues it is the claimed structure with the constant/gradient/constant concentration scheme in Ni which will have superior properties.
This argument is not persuasive.  The use of a concentration gradient to improve battery performance is well established in the art, including in that of HWANG et al.  The level to which the improved characteristics can be achieved by the claimed invention is not disclosed and it cannot therefore be considered unexpected or meaningful.  Regarding the argument of the claimed constant/gradient/constant concentration structure as being beneficial or the benefit being evident in Tables 4 and 5, this is not persuasive.  The applicant does not disclose this concentration structure in the specification and therefore the results realized with this type of scheme are not reflected in Tables 4 and 5.  An argument of unexpected results or benefit detailed herein is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/26/2022